Exhibit CSX BOARD INVITES TWO NEW MEMBERS TO JOIN IMMEDIATELY Released: Sep 16, Jacksonville, Fla. - Sept. 16, 2008 - CSX Corporation (NYSE: CSX) today announced that, in light of yesterday's decision by the Second Circuit Court of Appeals in New York, its Board of Directors has invited TCI Group nominees Christopher Hohn and Timothy O'Toole to join the Board immediately. Hohn and O'Toole would succeed Dr. William C. Richardson and Dr. Frank S. Royal, each of whom has resigned effective upon his successor taking office. "We look forward to working together with the full Board to continue delivering outstanding results for our customers and shareholders," said Michael J. Ward, chairman, president and CEO. The Company reported record earnings in the most recent reporting period and, last week, raised financial guidance for 2008 and through 2010. The update reflects the company's strong performance, diverse traffic base and the positive outlook for rail and intermodal transportation. As previously announced, the annual meeting will reconvene on September 24, 2008.
